OPINION
By GEIGER, J.
This matter is before this Court on appeal from a judgment of the Common Pleas Court of Montgomery County, Ohio-. We will state the issues as briefly as possible, considering the rather complicated situation disclosed.
The petition recites the appointment of the plaintiff as Administrator and alleges the corporate existence of the defendant and states that on April 18, 1933, the defendant, The Miami Savings & Loan Company proceeded to liquidate its business and since then, it has been in the process of liquidation; that prior to May 30, 1930, Jeannette C. Dennick, plaintiff’s decedent, was the owner of three certificates in The Buckeye Building and Loan Association, totaling $13,300, and the estate of her husband was the owner of one certificate in the same association in the sum of $500.00; that on May 30, 1930, the defendant Association purchased the assets of the Buckeye Building and Loan Association, and as a part of said purchase price, the defendant agreed to pay Jeannette C. Dennick $13,300.00 and to pay the estate of her husband $500.00, but that no part thereof has been paid; that on April 18, 1933, the total amount due on said certificates was $15,427, less the sum of $7920.00 which said parties owed the Association, leaving a net balance on said four certificates of $7507.00; that the defendant was willing to issue to the plaintiff a certificate of indebtedness for the amount due on said four certificates, less $2314.00, which defendant desired to hold until the outcome of a suit between it and C. D. Smith. Plaintiff accepted the offer of a certificate of indebtedness for $475.00 due the estate of her husband and for $12,638, the amount plaintiff and defendant erroneously agreed to be the indebtedness due Jeannette C. Dennick; less the part thereof held in abeyance. This error was later corrected and *588the $12,638 certificate of indebtedness was cancelled and a certificate of indebtedness in the sum of $4718.00 was issued, leaving a balance in abeyance of $2314.00.
The law suit with C. D. Smith was determined in 1942, and since said determination, plaintiff has presented his claim to the defendant in the sum of $2314, for balance which was thus held in abeyance on the four certificates, and requested defendant to approve it and to issue a certificate of indebtedness therefor, and to pay defendant thereon such amount as has been paid to other certificate holders.
An amended answer was filed by the defendant, admitting certain allegations, and stating that the amount withheld was withheld by order of the court, and for a second defense, it is alleged that in the Smith case, the court determined that the plaintiff’s amount as indicated in his petition should be set up and charged on the books of the company in accordance with the decision of the court, and the answer sets out the entry and order of the court, and for a further answer the defendant alleges that the decision of the court was reviewed and affirmed by courts of review; that Smith and the plaintiffs were stockholders in the Buckeye Building & Loan Association at the time of the purchase of the assets of the Buckeye. It is asserted that the Court held that said Smith and approximately 1400 other persons, including the plaintiff constituted a class and, that the relief sought was granted to the individuals constituting said class. Defendant alleges that all matters set forth in plaintiff’s petition have been adjudicated as indicated in the courts of competent jurisdiction. Defendant asks to be dismissed.
As a reply, plaintiff makes certain admissions and asserts that the proceedings in the Smith case were not binding upon this plaintiff, and that the effect of such decision is to take from this plaintiff part of his property without due process of law; that the Court did not have jurisdiction of the plaintiff or his claim; that the attorneys for Smith had plaintiff’s claim allowed for more than the amount of plaintiff’s claim, and that the court ordered 15% of each creditor’s claim taken away from the creditor and given to the attorneys, and therefore the court ordered $2314 taken away from plaintiff, whereas this plaintiff only had a claim of $7507, 15% of which is $1126.00 and not $2314.00, and this plaintiff has received a certificate for only $4718.00 and the attorneys who were not employed by the plaintiff, and in no way represented him, received a certificate of $2314.00 out of plaintiff’s claim of $7507.00; that the entire proceeding was void as to the plain*589tiff, and an attempt to take his property without due process of law.
On motion two cases were consolidated.
A motion was made orally for judgment on the pleadings, and on April 25, 1943, an entry is filed stating that the cause coming on to be heard before the court upon the motion for judgment on the pleadings, the court considered that the pleadings do not contain a valid cause of action and finds the motion well taken, and the court sustains the same and orders that judgment be entered for the defendant and the petition of the plaintiff dismissed.
It does not often occur that we find a single case from which we can arrive at the conclusion as to judgment of the Court below. However, we find the case of Smith, Appellee v Kroeger, Supt., 138 Oh St 508, has so clearly stated the position of the Supreme'Court ,that we are able to adopt that case as our guide in holding that the Court below was not in error in sustaining the motion for judgment on the pléadings under the date of April 25, 1943. It would be useless for us to recite the provisions of that case as it must be read in its entirety in connection with the pleadings as we have set them out.
Judgment, of the Court below affirmed.
HORNBECK, J., concurs.